Title: To James Madison from Anonymous, 26 February 1808
From: Anonymous
To: Madison, James



No. 3
Dr. Sir,
New-York 26th. Feb. 1808.

In No. 1 I informed you that the republican party in this City & State were ready to denounce De Witt Clinton if they discovered any further dereliction of principal, & that they would have coupled him with Cheetham if they had not thought it policy to seperate them for the moment.
Cheetham is confined to the limits & in all probability will be for a long time to come.  De Witt is obliged to give him a concealed support, being unwilling the party should know it.  He has also been obliged to acquiesce in the removal of federalists which he had promised to have retained in office in the City & State, with the view to further his own or Uncles Election.  The enclosed paper signed Amicus I trust speaks the sentiments of the great bulk of the republican party in this State.  The smiling villain alluded to is Dewitt Clinton.  Rest assured that he is well known by this time, and believed to be more abandoned than even Burr the traitor, or the Sacraficed Lewis.  Lewis is an honourable man compared to any of the Clintons.  His only crime was not submitting to be entirely controuled by DeWitt & Spencer, and subsequently joining his council in the appointment of two federalists to Office.
The appointment of Dr. Bullis is less objectionable than I at first thought for, the conduct of Beekman had been so obnoxtios to the People in and about the Ship Yards, that any change was agreeable.
I wish that I was acquainted with Dr. Bullis & we could be of mutual advantage  Yours in great haste

H.

